Exhibit 10.7

 

NEITHER THIS WARRANT NOR ANY SECURITIES THAT MAY BE ISSUED UPON EXERCISE HEREOF
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES LAWS.
THIS WARRANT HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO ITS
DISTRIBUTION OR RESALE, AND THIS WARRANT AND ANY SUCH SECURITIES MAY NOT BE
SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT FOR THIS WARRANT OR SUCH SECURITIES UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.

 

 

GreenMan Technologies, Inc.

 

COMMON STOCK PURCHASE WARRANT

 

 

Warrant – ______ _______, 2011    

 

GreenMan Technologies, Inc., a Delaware corporation with a principal place of
business of 7 Kimball Lane Building A, Lynnfield, Massachusetts 01940 (the
“Company”), hereby certifies that, subject to the terms and conditions set forth
herein, ____________ or their permitted assigns (the “Holder”), is entitled to
purchase an aggregate of up to ___________ shares (the “Warrant Shares”) of the
Company’s Common Stock, $.01 par value per share (“Common Stock”), at the
Exercise Price (as defined below) at any time or from time to time prior to 5:00
p.m. (Boston, Massachusetts time), on _________, 2016 (the “Expiration Date”).

 

1. Exercise of Warrant.

 

(a) Exercise Price. The price per share of Common Stock for which this Warrant
is exercisable (as adjusted pursuant to the terms of this Warrant, the “Exercise
Price”) is the lower of (i) $___ per share, such amount equal to 120% of the
volume-weighted average price of the Common Stock, for all trades reported by
the OTCQB marketplace operated by OTC Markets, Inc. (or a registered national
securities exchange), on the date the original Holder of this Warrant executed
his or her Subscription Agreement, or (y) in the event that the Company issues
shares of its Common Stock in a financing on or before September 30, 2011, the
gross proceeds of which, at a single closing, exceed $5,000,000 (a “Qualified
Financing”), 90% of the price per share of Common Stock paid by investors (other
than underwriters, placement agents or financial advisors) in such Qualified
Financing, in either case, rounded upward to the nearest whole $.01. In the
event that the Exercise Price is determined pursuant to clause (y) of the
preceding sentence, the Exercise Price will be determined only by reference to
the price paid by investors (other than underwriters, placement agents or
financial advisors) for shares of Common Stock in such Qualified Financing. If,
in any Qualified Financing, the Company issues shares of Common

B-1

 

Stock together with any other security (including without limitation, preferred
stock, warrants and promissory notes, whether or not such securities are
convertible into or exercisable for Common Stock), and if the purchase price for
the Common Stock in such Qualified Financing is not separately stated, then the
allocation of the amounts paid by investors for the Common Stock and for such
other securities shall be determined by the Company’s Board of Directors, acting
in good faith, in accordance with generally accepted accounting principles. In
the event that the Exercise Price is determined pursuant to clause (y) of the
first sentence of this Section 1(a), the Company shall mail to the Holder a
certificate setting forth the Exercise Price as so determined and a brief
statement of the facts supporting such determination.

 

(b) Vesting of Right to Exercise. This Warrant is immediately exercisable and
may be exercised in whole or in part by the Holder at any time from the date
hereof until the Expiration Date.

 

(c) Mechanics of Exercise. This Warrant may be exercised by the Holder by
surrender to the Company of this Warrant, with the attached form of notice of
exercise duly executed by such Holder, accompanied by payment, (i) by certified
or bank check payable to the order of the Company, (ii) by wire transfer to the
Company’s account or (iii) by means of a cashless exercise pursuant to Section
1(e), in an amount equal to the aggregate Exercise Price payable hereunder for
the number of Warrant Shares for which this Warrant is being exercised.

 

(d) Warrant Agent. In the event that a bank or trust company is appointed as
trustee for the Holder of this Warrant pursuant to Section 3(c) hereof, such
bank or trust company will have all the powers and duties of a warrant agent
appointed pursuant to Section 8 hereof and will accept, in its own name for the
account of the Company or such successor entity as may be entitled thereto, all
amounts otherwise payable to the Company or such successor, as the case may be,
upon exercise of this Warrant.

 

(e) Net Issue Exercise. In lieu of exercising the Warrant in the manner provided
in Section 1(c), above, the Holder may elect to receive shares equal to the
value of the Warrant Shares by submitting the attached form of notice of
exercise duly executed by such Holder, in which event the Company shall issue to
the Holder a number of Warrant Shares computed using the following formula:

 



     X =  Y (A - B)             A         Where   X = The number of Warrant
Shares to be issued to the Holder.             Y = The number of Warrant Shares
purchasable under the Warrant (at the date of such calculation).             A =
The average of the closing bid prices of the Company’s Common Stock, as
calculated by the OTCQB marketplace operated by OTC Markets, Inc. (or a
registered national securities exchange), on the five (5) Trading Days (as
defined below) preceding the date of such election.     B = The Exercise Price
(as adjusted to the date of such calculation)



 

B-2

 



 

As used herein, Trading Days shall mean (a) a day on which the Common Stock is
traded on the OTCQB marketplace operated by OTC Markets Inc. or a registered
national securities exchange, or (b) if the Common Stock is not traded on the
OTCQB or a registered national securities exchange, a day on which the Common
Stock is quoted in the over-the-counter market as reported by the National
Quotation Bureau Incorporated (or any similar organization or agency succeeding
its functions of reporting prices); provided, however, that in the event that
the Common Stock is not listed or quoted as set forth in (a) or (b) hereof, then
Trading Day shall mean any day except Saturday, Sunday and any day which shall
be a legal holiday or a day on which banking institutions in the Commonwealth of
Massachusetts are authorized or required by law or other government action to
close.

 

2. Delivery of Certificates; Fractional Shares.

 

(a) Delivery of Certificates. As soon as is practicable after any exercise of
this Warrant, the Company, at its own expense will cause to be issued in the
name of, and delivered to, the registered Holder, or as such Holder (upon
payment by such Holder of any applicable transfer taxes) may direct, one or more
certificates representing the number of Warrant Shares to which such Holder is
entitled in respect of such exercise, together, in the case of any partial
exercise, with a new Warrant representing the unexercised portion hereof.

 

(b) Fractional Shares. No fractional shares will be issued upon the exercise of
this Warrant. If a fraction of a share would otherwise be issuable upon exercise
of this Warrant, the Company will round down the number of shares to be issued
to the next whole share.

 

3. Adjustment for Reorganizations, Consolidations, Mergers, Etc.

 

(a) Adjustments for Certain Reorganizations. In case at any time or from time to
time prior to the exercise of this Warrant, the Company effects a capital
reorganization, reclassification or recapitalization, then in each such case,
the registered Holder of this Warrant, upon exercise hereof at any time after or
simultaneously with the consummation of such reorganization, reclassification or
recapitalization, as the case may be, will receive, in lieu of the shares of
Common Stock issuable upon such exercise before such consummation or effective
date, the other securities, cash, and/or property to which such Holder would
have been entitled upon such consummation or in connection with such
reorganization, reclassification or recapitalization, as the case may be, if
such Holder had exercised this Warrant immediately prior thereto, all subject to
further adjustment thereafter as provided herein. When any adjustment is
required to be made pursuant to this Section 3(a), the Company shall promptly
mail to the Holder a certificate setting forth (i) a brief statement of the
facts requiring such adjustment, (ii) the Exercise Price after such adjustment
and (iii) the kind and amount of stock or other securities or property into
which this Warrant shall be exercisable after such adjustment.

B-3

 

 

(b) Assumption of Warrant in Connection with Certain Acquisitions. If, upon the
closing of any (i) consolidation of the Company with, or merger of the Company
with or into, any other entity or (ii) transfer by the Company of all or
substantially all of its properties or assets to any other entity, the successor
entity assumes the obligations of this Warrant, then this Warrant shall be
exercisable for the same securities, cash, and property as would be payable for
the Warrant Shares issuable upon exercise of the unexercised portion of this
Warrant as if such Warrant Shares were outstanding on the record date for such
transaction and subsequent closing, all subject to further adjustment thereafter
as provided herein. When any adjustment is required to be made pursuant to this
Section 3(b), the Company shall promptly mail to the Holder a certificate
setting forth (i) a brief statement of the facts requiring such adjustment, (ii)
the Exercise Price after such adjustment and (iii) the kind and amount of stock
or other securities or property into which this Warrant shall be exercisable
after such adjustment. The Company shall use reasonable efforts to cause the
successor entity to assume the obligations of this Warrant. If upon the closing
of any such transaction the successor entity does not assume the obligations of
this Warrant and the Holder has not otherwise exercised this Warrant in full,
then this Warrant shall be deemed to have been automatically exercised pursuant
to Section 1(e), above, and thereafter the Holder shall participate in such
transaction on the same terms as other holders of the Company’s Common Stock.

(c) Appointment of Trustee for Warrant Holders Upon Dissolution. In the event of
any dissolution of the Company, the Company, prior to such dissolution, will, at
its expense, deliver or cause to be delivered the securities, property, and/or
cash receivable by the registered Holder of this Warrant after the effective
date of such dissolution pursuant to this Section 3 to a bank or trust company,
as trustee for the registered Holder of this Warrant.

 

(d) Continuation of Terms. Upon any transaction referred to in Sections 3(a) or
(b), and except as otherwise provided in the last sentence of Section 3(b), this
Warrant will continue in full force and effect and the terms hereof will be
applicable to the securities, cash, and/or property receivable upon the exercise
of this Warrant after or simultaneously with such transaction.

(e) Subdivisions or Combination of Shares of Common Stock. If the Company, at
any time after this Warrant becomes exercisable for shares of Common Stock but
before this Warrant is exercised in full or expires, shall subdivide or combine
its Common Stock, the number of shares of Common Stock issuable upon any
subsequent exercise hereof shall automatically be proportionately increased in
the case of a subdivision or stock dividend, or proportionately decreased in the
case of a combination, and the Exercise Price shall automatically be
proportionately decreased in the case of a subdivision or stock dividend, or
proportionately increased in the case of a combination.

B-4

 

4. No Impairment. The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities, or any other action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant.
Without limiting the generality of the foregoing, the Company (i) will not
increase the par value of any shares of stock receivable on the exercise of this
Warrant above the amount payable therefor on such exercise, (ii) will take all
such action as may be necessary or appropriate in order that the Company may
validly and legally issue fully paid and non-assessable shares of stock upon
exercise of this Warrant from time to time, and (iii) will not transfer all or
substantially all of its properties and assets to any other person or entity or
consolidate into or merge with or into any other person or entity (if the
Company is not the surviving entity), unless such other person or entity
expressly agrees in writing (naming the registered Holder hereof, as such, as an
intended third-party beneficiary) to assume and satisfy all of the Company's
obligations under this Warrant. For purposes of the foregoing and for Section 6,
in no event shall the sale or other transfer of all or any portion of the
Company’s Green Tech Products business (whether by merger, sale of stock, sale
of assets or otherwise) be deemed to be a sale or transfer of substantially all
of the Company’s assets.

 

5. Transfers.

 

(a) Unregistered Security. The Holder acknowledges that this Warrant and the
Warrant Shares have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and agrees not to sell, pledge, distribute,
offer for sale, transfer or otherwise dispose of this Warrant or any Warrant
Shares issued upon its exercise in the absence of (i) an effective registration
statement under the Act as to this Warrant or such Warrant Shares, as the case
may be, and registration or qualification of this Warrant or such Warrant
Shares, as the case may be, under any applicable U.S. federal or state
securities law then in effect, or (ii) an opinion of counsel, satisfactory to
the Company, that such registration and qualification are not required. Each
certificate or other instrument for Warrant Shares issued upon the exercise of
this Warrant shall bear a legend substantially to the foregoing effect.

 

(b) Lock-Up. The Holder covenants and agrees that it shall not, prior to the
earlier of (x) the end of the ninth month after the date of the issuance of this
Warrant or (y) the end of the third month after the completion of a Qualified
Financing, (i) lend, offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right, or warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any of the Warrant Shares or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of such Warrant Shares, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of Common
Stock or other securities, in cash, or otherwise (including, without limitation,
“short sales”). Each certificate or other instrument representing Warrant Shares
shall bear a legend substantially to the foregoing effect.

 

(c) Transfer of Warrant. Neither this Warrant, nor any rights of the Holder
hereunder, may be transferred or assigned, whether by operation of law or
otherwise, without prior notice in writing to the Company. The Company may
condition any such transfer or assignment on the prior receipt from the proposed
transferee or assignee of a written representation that such transferee or
assignee is an “accredited investor,” as such term is defined in Regulation D as
promulgated under the Securities Act and the written agreement that such
transferee or assignee will bound by all of the terms of this Warrant, including
without limitation Section 5(b), above. Any such transfer or assignment, or
attempted transfer or assignment, in violation of this Warrant shall be null and
void.

B-5

 

(d) Warrant Register. The Company will maintain a register containing the names
and address of the Holder of the Warrant. Any Holder may change such Holder’s
address as shown on the warrant register by written notice to the Company
requesting such change.

 

6. Notices of Record Date, Etc. In the event from time to time of any proposed
or contemplated:

 

(i) taking by the Company of a record of the holders of any class of securities
for the purpose of determining the holders thereof who are entitled to receive
any dividend or other distribution, or any right to subscribe for, purchase, or
otherwise acquire any shares of stock of any class or any other securities or
property, or to receive any other right; or

 

(ii) capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company, or any transfer of all or
substantially all the assets of the Company to, or any consolidation or merger
of the Company with or into, any other person or entity; or

 

(iii) voluntary or involuntary dissolution, liquidation, or winding-up of the
Company;

 

then, and in each such event, the Company will mail or cause to be mailed to the
registered Holder of this Warrant a notice specifying (x) the date on which any
such record is to be taken for the purpose of such dividend, distribution, or
right, and stating the amount and character of such dividend, distribution, or
right, or (y) the date on which any such reorganization, reclassification,
recapitalization, transfer, consolidation, merger, dissolution, liquidation, or
winding-up is anticipated to take place, and the time, if any is to be fixed, as
of which the holders of record of any class or series of the Company's capital
stock or other securities will be entitled to exchange such stock or other
securities for other securities, cash, and/or other property deliverable on such
reorganization, reclassification, recapitalization, transfer, consolidation,
merger, dissolution, liquidation, or winding-up. Such notice will be mailed at
least ten (10) days prior to the earliest date specified in such notice on which
any such action or transaction is to be taken or consummated.

 

7. Reservation of Securities Issuable on Exercise of Warrant. The Company at all
times will reserve and keep available, solely for issuance and delivery upon the
exercise of this Warrant, the quality and quantity of securities sufficient to
effect the exercise of all of the Warrant Shares under this Warrant. If at any
time the Company does not have sufficient authorized securities to comply with
the foregoing sentence, the Company promptly will take all steps (including
without limitation amending its Certificate of Incorporation) necessary to
provide the quality and quantity of securities sufficient to effect the exercise
in full of this Warrant.

B-6

 



8. Warrant Agent. The Company may, by written notice to the registered Holder of
this Warrant, appoint an agent for the purpose of issuing securities upon
exercise of this Warrant, exchanging or replacing this Warrant, or any of the
foregoing, and thereafter any such issuance, exchange, or replacement, as the
case may be, will be made at such office by such agent.

9. Termination. This Warrant shall terminate upon the Expiration Date.

 

10. Exchange of Warrants. Upon the surrender by the Holder of this Warrant,
properly endorsed, to the Company at the principal office of the Company, the
Company will, subject to the provisions of Section 5 hereof, issue and deliver
to or upon the order of such Holder, at the Company’s expense, a new Warrant or
Warrants of like tenor, in the name of such Holder or as such Holder (upon
payment by such Holder of any applicable transfer taxes) may direct, calling in
the aggregate on the face or faces thereof for the number of shares of Common
Stock called for on the face or faces of the Warrant or Warrants so surrendered.

11. Replacement of Warrants. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and
(in the case of loss, theft or destruction) upon delivery of an indemnity
agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.

12. No Rights as Stockholder. Until the exercise of this Warrant, the Holder of
this Warrant shall not have or exercise any rights by virtue hereof as a
stockholder of the Company.

13. Captions. The captions of sections or subsections of this Warrant are for
reference only and will not affect the interpretation or construction of this
Warrant.

14. Equitable Relief. The Company hereby acknowledges that any breach by it of
its obligations under this Warrant would cause substantial and irreparable
damage to the registered Holder hereof, and that money damages would be an
inadequate remedy therefor, and accordingly, acknowledges and agrees that, in
addition to any other rights and remedies to which the registered Holder hereof
may be entitled in respect of any breach of such obligations, such Holder will
be entitled to an injunction, specific performance, and/or other equitable
relief to prevent the breach of such obligations.

15. Amendments; Waivers. Any of the terms and conditions of this Warrant may be
changed or amended, and any right of the Holder of this Warrant may be waived,
with the written consent of the Company and the Holder.

16. Reservation of Rights. No failure or other delay by the registered Holder
hereof exercising any right, power, or privilege hereunder will be or operate as
a waiver thereof, nor will any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power, or
privilege.



B-7

 

 

17. Governing Law; Venue; Waiver of Jury Trial. This Warrant shall be governed
by and construed in accordance with the laws of the Commonwealth of
Massachusetts applicable to contracts made and to be performed wholly therein.
The Company and the Holder hereby irrevocably waive any right to a trial by jury
in any action, proceeding or counterclaim arising out of or relating to this
Warrant.

 

[Remainder of page intentionally left blank.]

B-8

 

 

IN WITNESS WHEREOF, the Company has executed and delivered this Warrant, under
seal, on the day and year first above written.

 

 



  GREENMAN TECHNOLOGIES, INC.               By:     Charles E. Coppa     Chief
Financial Officer



 



 

 

B-9

 

GreenMan Technologies, Inc.

 

COMMON STOCK PURCHASE WARRANT

 

(Warrant ___________________)

 

Notice of Exercise

 

 

1. The undersigned hereby elects to purchase ___________ shares of Common Stock
of GreenMan Technologies, Inc. (the “Company”) pursuant to the terms of the
attached Common Stock Purchase Warrant (the “Warrant”).

 

2. Please check the appropriate box:

 

¨ The undersigned tenders herewith payment in full of the purchase price of such
shares, in accordance with Section 1(c) of the Warrant.

 

¨ The undersigned hereby elects to exercise this Warrant on a cashless basis
pursuant to Section 1(e) of the Warrant, and hereby surrenders the right to
receive _______ shares of Common Stock in connection with this exercise.

 

3. In connection therewith, the undersigned hereby represents and warrants to
the Company that it is an “accredited investor,” as such term is defined in
Regulation D as promulgated under the Securities Act of 1933, as amended.

 

4. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name or names as are specified below:

 

    (Name)             (Signature)     (Address)                        
(Taxpayer Identification Number or Social Security Number)

 

 

 

Date: ______________



B-10

 

